United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0554
Issued: October 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 19, 2018 appellant filed a timely appeal from an October 25, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed since the last merit decision, dated January 30, 2008, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.3

1

The Board notes that appellant submitted additional evidence after OWCP rendered its October 25, 2017 decision.
The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§510.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 2, 2007 appellant, then a 47-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, on March 28, 2006, she sustained a right knee injury when
her supervisor bumped into her, causing her to stumble backwards.4 She also alleged that a
different supervisor shoved her hand into metal casing, causing her to injure her third right finger
knuckle. Appellant did not stop work.
By letter dated February 7, 2007, the employing establishment controverted the claim and
argued that appellant filed her Form CA-1 eight months after the alleged injury.
By development letter dated March 30, 2007, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. Appellant was advised of the medical and factual
evidence needed to establish her claim. OWCP afforded her 30 days to submit the necessary
evidence.
In a March 9, 2007 narrative statement, appellant reported that on March 28, 2006 her
supervisor came “barreling into her casing,” causing her to stumble backwards and injure her right
knee. She further reported that, on that same date, another supervisor “shoved” her hand into the
metal casing, causing injury to her right finger. Appellant stated that she delayed seeking medical
attention due to an illness and death of a family member.
In an April 5, 2007 narrative statement, appellant responded to OWCP development letter
and reported that she delayed in filing her claim because she was unaware of the process, but had
reported the injury to her supervisor.
In support of her claim, appellant also submitted medical reports dated July 31, 2006
through April 23, 2007.
By decision dated July 16, 2007, OWCP denied appellant’s claim, finding that the evidence
of record failed to establish that the March 28, 2006 employment incident occurred as alleged.

4
On July 1, 2006 appellant filed a Form CA-1 alleging a March 17, 2006 injury when a coworker shot rubber bands
at her and almost knocked her down with his hamper. She also alleged discrimination and harassment, OWCP File
No. xxxxxx736. This claim was denied by OWCP.

On February 2, 2007 appellant filed a Form CA-1 alleging that, on March 18, 2006, she sustained a left calf injury
when a coworker shot her with four rubber bands, leaving marks on her left calf, OWCP File No. xxxxxx760. This
claim was denied by OWCP.
On February 2, 2007 appellant filed another Form CA-1 alleging that, on June 8, 2006, she sustained an injury to
her right knee when a coworker aggressively bumped his hamper into hers, OWCP File No. xxxxxx768. This claim
was also denied by OWCP.

2

On July 30, 2007 appellant requested a hearing before an OWCP hearing representative.
In a statement received on July 27, 2007, appellant alleged that she was fraudulently fired
after she complained of hostile work conditions on June 9, 2006. She alleged fraud on the part of
her supervisors and noted an equal employment opportunity complaint had been filed. Appellant
also discussed filing Form CA-2’s for other work-related injuries.
Appellant submitted various narrative statements previously received addressing
allegations of harassment and a hostile work environment, as well as medical reports dated
April 23 and 26, and June 13, 2006.
A hearing was held on December 12, 2007 during which appellant reiterated her allegations
surrounding the March 28, 2006 incident. She reported that she did not file a timely complaint
because she feared for her job. Appellant further stated that her employment was terminated in
June 2006 based on allegations that she mishandled mail, and she was ﬁghting to get her job back.
She further stated that she delayed ﬁling a claim for beneﬁts because she was unaware of her right
to ﬁle a claim and her employer interfered with handling of the claim forms.
By decision dated January 30, 2008, an OWCP hearing representative affirmed the July 16,
2007 decision, finding that appellant failed to establish that the March 28, 2006 employment
incident occurred as alleged. He noted that it could not accept fact of injury due to inconsistencies
in the evidence casting serious doubt as to whether the specific event or incident occurred at the
time, place, and in the manner alleged.5
By letter dated September 29, 2017, received by OWCP on October 2, 2017, appellant
requested reconsideration. She argued that she was employed as a rural carrier from March 17
through June 8, 2006 and was assaulted and harassed, creating a hostile work environment.
Appellant reported that she was fraudulently terminated after she complained of her hostile work
environment. She noted that on March 18, 2006, she was harassed and injured when a coworker
shot her with rubber bands. Appellant further reported that on March 28, 2006 she was almost
knocked to the ground by her supervisor, causing her to stumble backwards. On that same date,
another supervisor intentionally shoved her hand into the metal casing. Appellant reported that
she was seeking reconsideration for her claims since all of her work-related injury claims had been
denied. She alleged that she continued to suffer from pain and stiffness as a result of her workrelated injury.
By decision dated October 25, 2017, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

OWCP’s hearing representative noted that appellant ﬁled a loss of property report on November 28, 2006, eight
months after the March 28, 2006 incident, which represented her ﬁrst report of the alleged incident. Appellant did not
file her Form CA-1 until February 2, 2007. The hearing representative further noted that the medical reports of record
made no mention of a right knee injury until August 28, 2006 and made no mention of a right hand injury until
November 15, 2006. He explained that there was no conﬁrmation of the injury within the factual or medical
documents contemporaneous to the injury, and that the claim was filed long after appellant’s employment was
terminated for reasons unrelated to the injury.
5

3

LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.6
Timeliness is determined by the document receipt date of the request for reconsideration as
indicated by the “received date” in the Integrated Federal Employees’ Compensation System.7
The Board has found that the imposition of the one-year limitation does not constitute an abuse of
the discretionary authority granted OWCP under section 8128(a) of FECA.8
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation, if the claimant’s application for review demonstrates clear evidence of error on the part
of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a claimant
must submit evidence relevant to the issue decided by OWCP. The evidence must be positive,
precise, and explicit and it must manifest on its face that OWCP committed an error.9
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.10
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to demonstrate clear evidence of error.11 It is not enough merely to show
that the evidence could be construed so as to produce a contrary conclusion.12 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence demonstrates
clear error on the part of OWCP.13 The Board makes an independent determination as to whether
a claimant has submitted clear evidence of error on the part of OWCP.14
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed within the one-year time limitation period set forth in 20 C.F.R.
§ 10.607. The last merit decision of record in the present claim file was OWCP’s January 30, 2008
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b (February 2016).

8

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Id.

14

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

decision. Appellant’s request for reconsideration was received by OWCP on October 2, 2017.
Since the reconsideration request was received more than one year after the January 30, 2008 merit
decision, it was untimely filed. Consequently, appellant must demonstrate clear evidence of error
by OWCP in denying her claim.15
The Board further finds that appellant has failed to demonstrate clear evidence of error on
the part of OWCP in issuing its September 30, 2008 decision.
OWCP denied appellant’s claim as she had not established that the alleged incident
occurred as alleged. In requesting reconsideration, appellant failed to submit any evidence other
than her own statement which repeated her prior account of the March 28, 2006 employment
incident.
Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its January 30, 2008 decision.16 She failed
to submit any evidence or argument to raise a substantial question concerning the correctness of
OWCP’s decision.17 The Board notes that clear evidence of error is intended to represent a difficult
standard.18 In the instant case, appellant’s statement requesting reconsideration is insufficient to
establish that OWCP erred in its denial of her claim.19
Appellant did not submit the type of positive, precise, and explicit evidence that manifests
on its face that OWCP committed an error.20 Thus, she did not establish clear evidence of error in
the denial of her traumatic injury claim.21
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

15

See Debra McDavid, 57 ECAB 149 (2005).

16

G.B., Docket No. 13-1557 (issued October 29, 2013).

17

J.J., Docket No. 13-1363 (issued November 6, 2013).

18

Supra note 7 at Chapter 2.1602.5 (February 2016).

19

See W.R., Docket No. 09-2336 (issued June 22, 2010).

20

J.T., Docket No. 10-0313 (issued February 24, 2010).

21

B.B., Docket No. 08-0232 (issued August 7, 2008).

5

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

